Title: Reynolds Chapman to James Madison, December 1833
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                [1833]
                            
                        
                        I owe you an apoligy for not having before informed you, that there was a final
                            Decree in relation to your Mothers Estate at Augt. term. You are to rece. from Mr<s>. Macon the sum of $227.65. with Interest
                            on $196.77, part thereof from 1<4th> May 1833 & from your brother the sum of $210.87—with Int. on $135.03—part <time>,
                            from 15th May 1833—They pay the mony directly to you, that is, not through me. Most affly
                        
                            
                                Reynolds Chapman
                            
                        
                    